In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00322-CV
     ___________________________

    IN RE ESTHER J. SWAIN, Relator




             Original Proceeding
       Trial Court No. 153-297892-18


   Before Gabriel, Walker, and Pittman, JJ.
     Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: October 16, 2018




                                         2